DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 28-40 remain pending and are addressed below.

Election/Restrictions
3.	Claims 29-32 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on June 14, 2021.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 33-35, 39 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,636,530.  Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned patented claims essentially include the same method limitations of the aforementioned claims of the instant application, including the steps of “providing a closed container…” (in claim 1 - acquiring a closed can container…), and “mounting the closed container…” (in claim 1 - mounting the closed can container…), as well as the specific structural limitations regarding the “container” (i.e. “sidewall” - in claim 1 - cylindrical sidewall; “bottom lid including a top portion and a sloped portion angularly extending from the top portion” - in claim 1 - implicit from the cone shaped bottom lid; and “including an actuator” – in claim 1 – exposing a thermal glass bulb…).  Also, as to the “upon activation of the actuator in response to a temperature” clause recited in claim 33, such is essentially included in the steps of patented claim 1, based on at least the last two steps recited in patented claim 1, in light of the fact that the “thermal glass bulb” is exposed to “heat from a cooking surface”.  Further, as to the functionally-recited “wherein” clause on the last four lines of claim 33, such is implicit from the method recited in patented claim 1 due to the natural force of gravity, in the context of the expressly recited structural limitations of the “closed can container fire suppressor”.  
As to the “wherein” clause recited in claim 34, patented claim 1 includes the “cylindrical sidewall”.  
As to the “wherein” clause recited in claim 35, patented claim 1 recites that the bottom lid is “cone shaped”, and patented claim 2 includes a “radial opening”.  
As to the “wherein” clauses of claims 39 and 40, as discussed above, the patented claims implicitly include the recited “sloped portion”; and based on the expressly recited “cone shaped” attribute of the “bottom lid” in the patented claims, the implicit sloped portion of the patented claims would necessarily define an angle with respect to a horizontal plane.  However, the patented claims are silent as to such an angle being “about 45 degrees” or “about 20 degrees”.  One having ordinary skill, when considering the limitations recited in the patented claims, would readily recognize that the angle of the implicit sloped portion of the cone shaped bottom lid would, at least in part, dictate the outward, angular direction of fire suppressing agent flow from the device in the open position.  One having ordinary skill would also readily recognize that a particular, optimal design angle for the sloped portion will depend at least partly on a mounting height of the device above and relative to a stovetop, as well as the dimensions of the stovetop, thus making the angle of the sloped portion of the container bottom lid a result effective variable, which is dependent upon other known factors when designing the device for optimal use.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to design the sloped portion of the cone shaped bottom lid of the patented claims to have exemplary angles of about 20 degrees with respect to a horizontal plane, or about 45 degrees with respect to a horizontal plane, based on at least a known mounting height of the device above the stovetop, as well as the dimensions of the area for which the device is designed to protect, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ (CCPA 1980).

6.	Claims 36-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,636,530 in view of Wang et al., CN 102512777 A (English translation previously provided to Applicant with the Office action mailed September 24, 2021).
	Claims 1-3 of the aforementioned U.S. patent essentially include the same method limitations of (at least) claim 33 of the instant application, and patented claim 1 also includes the limitation, “releasing a compressed spring” (regarding the instant application claim 37).  However, the patented claims do not specify limitations which necessarily meet the “wherein” clauses of claims 36 and 38 of the instant application.
Wang shows a device (Figure) which is used in a method of distributing a fire suppressing agent, with the method comprising: providing a closed container, the container including a sidewall (47) and a bottom lid (48), the bottom lid including a top portion (upper portion of 48) and a sloped portion (at least the region of 48, located radially inward of sidewall 47, as shown in the Figure) angularly extending from the top portion; mounting the closed container filled with fire suppressing agent over an area for fire protection of the area (as implied by the many exemplary uses discussed in at least the section under “Technical Field” on pages 6-8); and providing an actuator (inclusive of elements 25, 37, 40), wherein upon activation, the container is configured from a closed position to an open position such that when in the closed position, the bottom lid sealingly engages the sidewall and when in the open position, the lid is spaced apart from the sidewall to form an opening to enable the fire suppressing agent to exit the container and slide along the top portion toward and dropping (at least a portion of the fire suppressing agent would necessarily be in contact with at least a portion of the sloped portion of the bottom lid, resulting in at least a portion of the agent sliding along that portion and then ultimately dropping under the effect of gravity, after the lid is spaced apart from the container sidewall to form the opening) onto the fire protection area (see page 3, lines 1-20).  Wang also shows the bottom lid (48) of the container secured to a center guide (23) to guide the bottom lid from the closed position to the open position (see Figure, and the last three lines on page 4).  Wang further shows the container including a pin member (lower, outer ends of 23, as shown in the Figure) on the bottom of the guide (23) to configure the bottom lid in the open position (see the last three lines on page 4, through the first line on page 5).
Therefore, regarding claim 36, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further provide an arrangement which secures the bottom lid of the patented claims on a center guide, as taught by Wang, thereby facilitating a guiding of the bottom lid from the closed position to the open position, particularly since patented claim 3 specifies “catching the cone shaped bottom lid”, implying that some kind of guiding feature would be necessary to guide the bottom lid of the patented claims as the bottom lid moves to the open position, prior to the “catching”.
And, regarding claim 38, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further provide a pin member arrangement which configures the bottom lid of the patented claims in the open position, as also taught by Wang, thereby catching the bottom lid in the open position via a head element on the bottom of the pin member, particularly since patented claim 3 specifies “catching the cone shaped bottom lid”, implying that some kind of headed pin member feature would be necessary to stop the bottom lid of the patented claims at a desired open position, once the container is activated to be opened.

Allowable Subject Matter
7.	Claim 28 is allowed.

Response to Arguments
8.	Applicant's arguments, see page 6 of the “Remarks” section of the response filed October 31, 2022, regarding the “Double Patenting Rejection” have been fully considered but they are not persuasive.  Applicant broadly asserts that amended claim 33 overcomes the double patenting rejection, as set forth in the Office action mailed July 29, 2022.  As set forth in paragraph 5 of the instant Office action, this Office does not agree.

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN W GORMAN/Primary Examiner, Art Unit 3752